69 So.3d 1074 (2011)
Robert NIXON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-4290.
District Court of Appeal of Florida, First District.
September 22, 2011.
Matt Shirk, Public Defender, and Senovia L. Portis, Assistant Public Defender, Jacksonville, for Petitioner.
Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Robert Provin Nixon is hereby granted belated appeal from judgment and sentence entered in Duval County case number 2011-CF-000614. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
PETITION GRANTED.
BENTON, C.J., HAWKES and ROWE, JJ., concur.